Citation Nr: 0031451
Decision Date: 11/01/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-38 173	)	DATE NOV 01, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a liver disorder, an eye disorder, a foot disorder including arthritis, skin cancer, lipomas and sebaceous cysts, a gallbladder disorder, and a kidney disorder, each claimed as due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:    Robert J. Roth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to June 1967, from August 1974 to August 1975 and from January 1976 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The veteran initially claimed entitlement to service connection for PTSD as secondary to exposure to Agent Orange.  He withdrew his claim that those conditions were secondary to exposure to Agent Orange at a hearing before a hearing officer at the RO in May 1995.  While he continues to pursue his claim for service connection for that disorder as incurred in service, he is no longer claiming entitlement as a result of Agent Orange exposure.  

The Board also notes that service connection for a liver disorder and for skin disorders including sebaceous cysts was denied by the Board in a decision dated in December 1989.  That decision was based on the standard principles relating to service connection without consideration of special provisions relating to exposure to Agent Orange.  Accordingly, the issues of entitlement to service connection for a liver disorder and a skin disorder as secondary to exposure to Agent Orange will be considered on a de novo basis without regard to that prior decision by the Board.

The Board also notes that the veteran has claims pending for entitlement to service connection for chloracne due to exposure to Agent Orange, entitlement to service connection for arthritis of multiple joints, and entitlement to a rating in excess of 20 percent for bilateral hearing loss; no appeal has been perfected on these issues, and they are not properly before the Board.  However, the veteran has requested a hearing with regard to those issues, and no hearing has been held.  Thus, the matter of scheduling of a hearing on those issues is referred to the RO.


FINDINGS OF FACT

1.  The veteran does not have an eye disorder, a foot disorder including arthritis, skin cancer, a gallbladder disorder, or a kidney disorder due to Agent Orange exposure.

2.  Inasmuch as the record includes an opinion by a private physician that the veteran currently has a liver disorder, lipomas, and sebaceous cysts that may be have been caused by Agent Orange exposure, the veterans claim with regard to those disorders is plausible.

3.  In December 1989, the Board denied service connection for a PTSD.

4.  In November 1991, the RO declined to reopen the claim for service connection for PTSD on the basis that the claim new and material evidence has not been presented; although notified of the denial, the veteran did not appeal. 

5.  The additional evidence submitted since the November 1991 decision of the RO does not provide any new information tending to establish that the veteran has PTSD as a result of service.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for service connection for an eye disorder, a foot disorder including arthritis, skin cancer, a gallbladder disorder or a kidney disorder due to Agent Orange exposure.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims for service connection for a liver disorder, and for lipomas and sebaceous cysts is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The ROs November 1991 decision declining to reopen the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

4.  The evidence received since the ROs November 1991 decision is not new and material and the veterans claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disabilities Claimed as Due to Agent Orange Exposure

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to have been exposed to an herbicide agent, unless affirmative evidence establishes that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may be presumed for residuals of exposure to Agent Orange by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). See McCartt v. West, 12 Vet. App. 164 (1999); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  Service connection for residuals of exposure to Agent Orange also may be established by showing that a disorder resulting in disability or death is, in fact, causally linked to such exposure.  See Brock, 10 Vet. App. at 162-64; Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. § 3.303; 38 U.S.C.A. §§ 1113(b), 1116.

The disorders listed at 38 C.F.R. § 3.309(e) are as follows: chloracne or other acneform diseases consistent with chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

However, the threshold question regarding this claim is whether the veteran has presented a well-grounded, or plausible, claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If he has not, there is no duty to assist in the development of the claim and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A well-grounded claim requires more than an allegation; the claimant must submit supporting evidence.  Furthermore, the evidence must justify a belief by a fair and impartial individual that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim for service connection to e well grounded, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran has claimed that he has a liver disorder, an eye disorder, a foot disorder including arthritis, skin disorder (cancer, lipomas and sebaceous cysts), a gallbladder disorder and a kidney disorder as a result of exposure to Agent Orange.  None of the claimed disorders is among the presumptive conditions set forth in 3.309(e).  Accordingly, no presumption of Agent Orange exposure arises, and the veteran must submit competent evidence to support his claim.  Indeed, the presumptive provisions do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee, 34 F.3d at 1044 (Fed. Cir. 1994) (holding that the presumptive provisions do not preclude a veteran from establishing his claim on the basis of evidence of actual direct causation); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

In this regard, the veteran has provided a letter from Steven J. Vanek, M.D., who reported that the veteran stated that he had vision difficulties and was being treated by an ophthalmologist, who associated the vision difficulties with possible toxic exposure such as Agent Orange.  Dr. Vanek stated that the veteran had more lipomas and sebaceous cysts than the normal person and that it was possible that that problem was related to Agent Orange exposure.  He also stated that the veteran had evidence of liver abnormalities, which were possibly related to toxic exposure.  He indicated that the veteran had a blood disorder and a hearing loss which might be related to Agent Orange exposure.  He also mentioned arthritis which did not seem to be attributable to anything in particular.  Dr. Vanek indicated that the veteran's kidneys appeared to be functioning normally and he made no mention of a gallbladder disorder.

Since the veteran has not shown a present disability of the kidneys or gallbladder or skin cancer, he has not established a well-grounded claim with regard to those conditions.  With regard to his claim for service connection for a foot disorder including arthritis, Dr. Vanek did not link the veteran's arthritis with his exposure to Agent Orange and the veteran has neither presented nor indicated the existence of any other evidence establishing such a link.  With regard to his claim for service connection for an eye disorder, Dr. Vanek did not offer an independent opinion regarding a relationship between that disorder and exposure to Agent Orange.  He merely reported that the veteran stated that an ophthalmologist had associated the veteran's purported vision difficulties with exposure to Agent Orange.  The veteran has neither provided evidence from an ophthalmologist, nor provided the name and address of the ophthalmologist to allow the VA to contact him or her.  The record does not even contain medical verification that the veteran has an eye disorder.  The veteran's own testimony is not sufficient in this regard since he is not trained in medicine and is not competent to render a probative opinion on a medical matter, such as medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Since the veteran has not presented a well-grounded claim for service connection for an eye disorder, a foot disorder including arthritis, skin cancer, a gallbladder disorder or a kidney disorder, each claimed as due to Agent Orange exposure, there is no statutory duty to assist him in the development of evidence and there is no basis for granting his claim.

With regard to his claims for service connection for a liver disorder, lipomas and sebaceous cysts, the Board finds that the statement of Dr. Vanek establishes the currently claimed disabilities and a possible nexus between those disabilities and exposure to Agent Orange during service.  While Agent Orange exposure is not definitely shown, the veteran has qualifying service and has asserted exposure.  Hence, the veterans claim in regard to those disabilities is, at least, plausible, and, hence, well grounded within the meaning of 38 U.S.C.A. § 5107(a).
 
II.  Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence establishing a clear diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

In November 1981, the RO denied the veteran's claim for service connection for PTSD on the basis that there was no evidence of the veteran having a psychiatric disorder.  He was promptly notified of that action and did not file a notice of disagreement within one year after the date of issuance of that notification.  The RO subsequently denied the veteran's attempts to reopen his claim by submitting additional evidence in decisions dated in August 1984 and March 1986.  The veteran appealed the latter decision.  In December 1989, the Board denied the veteran's claim for service connection for an acquired psychiatric disorder on the grounds that a psychiatric disorder was not shown during service and could not be presumed to have been incurred during service and that the veteran did not have PTSD.  That decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The veteran thereafter attempted to reopen his claim.  In a rating action in November 1991, the RO found that he had not submitted new and material evidence and declined to reopen the claim.  That decision by the RO was not appealed within one year and became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103.  

In September 1994, the veteran attempted to reopen his claim and in a rating action in October 1994 the RO again found that new and material evidence had not been submitted.  Additional evidence was received and a hearing was held.  In a rating action in June 1995 the RO again found that new and material evidence had not been submitted.  It is that rating action that is the subject of the present appeal.

The question of whether new and material evidence has been presented to reopen a previously and finally disallowed claim is but one part of a three-part analysis of a petition to reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).   First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is new and material.  Id.  Second, if the Board determines that the evidence is new and material, it must reopen the claim and determine whether it is well grounded.  Id.  Third, if the claim is well grounded, VA must evaluate the merits of the claim after ensuring that the duty to assist has been fulfilled.  Id.  

New evidence is evidence that was not of record at the time of the last final disallowance, and not merely cumulative or redundant of other evidence of record.  Material evidence is evidence that is relevant and probative of the issue at hand, and which, by itself or in connection with the evidence previously assembled, is so significant it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by a claimant since the previously disallowed claim in order to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

At the time of the ROs November 1981 denial of service connection for PTSD, the evidence of record consisted of service records that showed that the veteran served in Vietnam.  His military occupational specialty was warehouseman.  He was awarded the Combat Action Ribbon.  Service medical records revealed that no psychiatric abnormalities were reported on pre-enlistment examination in April 1962.  In September 1965 the veteran complained of shakes, nervousness and agitation.  It was reported that he was given medication and there was some improvement in his physical symptoms.  The remaining service medical records do not reveal any evidence of an acquired psychiatric disorder.

A report from a private hospital reveals that the veteran was hospitalized in April and May 1972 for treatment of paranoid type personality disorder.  On VA examination in May 1977 it was reported that the veteran's personality was within normal range.

In a report dated in September 1981 a registered nurse, who described herself as a marriage, family and child counselor offered her opinion that the veteran was suffering from PTSD.  In March 1982 John Podboy, Ph.D., reported that he had been treating the veteran since August 1981 and it was his impression that the veteran had PTSD.  In a series of reports dated from December 1983 to February 1984 forensic examiners concluded that the veteran had no significant mental illness as described by statute.  A prison medical record dated in June 1984 shows a diagnosis of PTSD.  

On VA examination in February 1986, the veteran reported that he spent his entire tour in Vietnam in graves registration identifying and tagging bodies.  After examination, the examiner diagnosed mixed personality disorder.  The examiner noted that PTSD could not be ruled out, and felt that a period of observation and evaluation would be required to establish that diagnosis.  

The veteran was hospitalized at a VA facility in January and February 1987 and was diagnosed with PTSD.  He reported nightmares, flashbacks and intrusive thoughts.  He was referred to a PTSD program.  After a short time he was readmitted to a VA facility complaining of depression, confusion, suicidal ideas, flashbacks, nightmares and repetitive, intrusive thoughts of Vietnam.  During group therapy doubts arose as to whether he was fabricating or exaggerating some of his combat experience.  Diagnoses were major depression, mixed personality disorder and PTSD, delayed, provisional.

The veteran was hospitalized at a VA facilities from August to September 1987.  After reviewing VA records and the veteran's history, it was concluded that a diagnosis of PTSD was not warranted.  The final diagnoses were malingering and mixed personality disorder.  

Also of record was an opinion from an independent specialist in psychiatry dated in April 1988.  The specialist concluded that the record could not support a diagnosis of PTSD.  The diagnoses offered by the specialist were history of drug abuse, malingering and mixed personality disorder.

The veteran testified at a hearing at the RO in September 1991.  He described his experience working in graves registration in Vietnam and his problems since service.  He also submitted extensive medical records, most of which had been previously considered.  New medical evidence submitted included a report from G. D. Leggett, M.D., dated in August 1984, which included a notation that the veteran was experiencing vivid scenes of war experiences and other flashback phenomenon, but did not include a diagnosis of PTSD.  There was also a report from Edward A. Luke, D.O., in which it was noted that the veteran had adjustment problems that might be PTSD.  

Records from a Vet Center dated from 1986 to 1991 show that the veteran attended therapy sessions.  An evaluation report dated in July 1986 shows a diagnosis of depression with melancholy in remission.  No other diagnosis was reported.

Evidence received since the November 1991 RO decision includes the veterans testimony at a hearing before a hearing officer at the RO in May 1995.  He again described aspects of his military service and his problems since leaving service.  

Following a rating action, a notice of disagreement and a statement of the case, the veteran testified at a hearing before a hearing officer at the RO in January 1996.  He stated that he was in combat in Vietnam.  He indicated that toward the end of his tour in Vietnam, while he was transporting dead bodies he began talking to them.  He related difficulty holding a job since he returned to civilian life.  He had more than 50 jobs and was fired from all of them.  The veteran indicated that his claim for service connection for PTSD had been denied because of a doctors opinion that he did not have PTSD, and that he had since obtained an opinion from a doctor who had treated him which proved that he did have PTSD.  He reported symptoms including flashbacks and nightmares.  The transcript of that hearing is considered to be the veteran's substantive appeal.

In a letter dated in January 1996, Steven J. Vanek, M.D., reported that he began treating the veteran in December 1995 for multiple medical problems.  He stated that the veteran had PTSD that was very well documented and was 100 percent disabling based on his previous social security decisions.

The veteran and his attorneys appeared at a hearing before a hearing officer at the RO in  March 1996.  They discussed the evidence and the reasons that they considered it favorable to the veteran.  Material submitted at that time included a report from Sheldon A. Chicks, M.D., dated in December 1987.  Dr. Chicks stated that he was treating the veteran for PTSD.  He related that the veteran's service in Vietnam consisted of picking up all the dead bodies that came into the Da Nang airport each day.  The veteran indicated that he was assigned that task because his medical supply unit had refrigeration boxes in which bodies could be stored until graves registration could pick them up.  The veteran also reportedly became close with some Vietnamese villagers and saw some of them killed, wounded or maimed.  The diagnosis was PTSD.  In a report dated in March 1995 Dr. Chicks stated that the veteran had never been formally in treatment with him, but that they were fairly well acquainted with each others consuming interest in the injustice perpetuated upon veterans of the military service by the Government Departments responsible for fulfilling the contract the Government made with men who entered military service.  He stated that the veteran had requested an examination to support the veteran's struggle to secure disability benefits.  Dr. Chicks then reported essentially the same stressor history as previously, recited the requirements for a diagnosis of PTSD and rendered that diagnosis.

The veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in March 1997.  His attorney and another attorney who served as a witness argued that the evidence showed that the veteran had PTSD as a result of service.

The Board notes that the first element in establishing entitlement to service connection for a disability is to establish that the veteran presently has that disability, and that to establish that point, a medical diagnosis is required.  The Board is aware that the record contains several diagnoses of PTSD.  However, in April 1988, a medical specialist in psychiatry reviewed all of the medical evidence available at that time and concluded that the veteran did not have PTSD.  The Board in its decision of December 1989 accepted that medical opinion and the veteran's claim for service connection for PTSD was denied on the grounds that PTSD was not shown.  The veteran then attempted to reopen his claim in 1991 by submitting evidence of his having experienced a stressor, a point that had not been specifically addressed by the Board.  He also submitted additional medical evidence in the form of statements from two doctors, one of whom did not diagnosis PTSD and the other of whom diagnosed adjustment problems that might be PTSD.  Records from a Vet Center where the veteran had been attending therapy sessions showed a diagnosis of depression with melancholy in remission.  The RO then declined to reopen the veteran's claim on the basis that new and material evidence had not been submitted to show that the veteran had PTSD.  As noted above, both the Boards December 1989 and the ROs November 1991 denials are final.

Since the last denial of the claim, the veteran has submitted additional evidence from two doctors.  Dr. Vanek reported treating the veteran for multiple medical problems.  He indicated that the veteran's diagnoses included PTSD.  However, it is clear that he got that diagnosis from medical history provided by the veteran.  Dr. Vanek does not indicate that he has any special expertise in psychiatry and he does not report psychiatric findings resulting from any independent examination of the veteran.  Accordingly, the Board finds that the report of Dr. Vanek is not new in that it is merely cumulative and redundant.  It does not provide an independent opinion based on examination, but merely relies on the same evidence previously rejected to come to a different conclusion.  

The veteran's second source of additional evidence is Dr. Chicks.  In 1987 Dr. Chicks reported that he was treating the veteran for PTSD.  In 1995 he stated that he had never formally treated the veteran.  While Dr. Chicks offered a diagnosis of PTSD, he did not provide any specific clinical findings to support that diagnosis.  Additionally, he indicated a less than objective medical approach to his conclusion in his statement indicating that the Government was unjust in its treatment of veterans.  Accordingly, the Board finds that, like the opinion of Dr. Vanek, the diagnosis offered by Dr. Chicks is not new.  It is merely cumulative of medical evidence previously considered.

While the veteran has also submitted various lay statements and testimony in support of his petition to reopen his claim, it would appear that the contentions advanced by the veteran and his associates are basically reiterations of contentions previously noted and considered by the RO in its prior final decision.  However, even if such assertions were deemed new, the Board would emphasize that as a lay people without the appropriate medical training or expertise, they are not competent to render an opinion on a medical matter, such, as in this case, whether the diagnosis of PTSD is supported.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991). 

Under these circumstances, the Board must conclude that none of the evidence received subsequent to the ROs November 1991 decision, when viewed either alone or in light of the evidence previously or record, is new and material for purposes of reopening the remaining previously denied claim.  As such, the June 1989 denial remains final.  The Board is aware of no circumstances in this matter that would put the VA on notice of the existence of any additional relevant evidence that, if obtained, would provide a basis to reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  Moreover, the veteran has been informed of the evidence necessary to complete his application to reopen his claims.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Because the veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for an eye disorder, a foot disorder including arthritis, skin cancer, a gallbladder disorder, and a kidney disorder, each claimed as due to Agent Orange exposure is denied.  

As evidence of a well-grounded claim for service connection for a liver disorder, and for lipomas and sebaceous cysts has been submitted, the appeal is allowed to this extent.  

Service connection for PTSD is denied.



REMAND

As the veterans claim for service connection for a liver disorder, and for lipomas and sebaceous cysts is well grounded, VA has a duty to assist the veteran in the development of facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that the duty to assist the veteran in obtaining and developing facts and evidence to support his claim includes obtaining all relevant medical records.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Here, Dr. Vanek has indicated that the veteran has more lipomas and sebaceous cysts than the normal person does and that he has evidence of liver abnormalities.  The doctor did not specify the nature of the liver abnormalities.  He did relate those conditions to the veteran's exposure to Agent Orange.  However, inasmuch as the medical and evidentiary basis for that opinion has not been offered, the Board finds that Dr. Vanek should be afforded the opportunity provide his records of medical treatment of the veteran and to supplement the opinion noted above.  The Board further finds that, to ensure that medical opinion is received that based on thorough examination of the veteran and review of his medical records, a VA physician should examine the veteran in order to obtain a medical opinion concerning the dispositive question of the nature and etiology of the veterans lipomas, sebaceous cysts, and/or liver abnormalities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, this case is hereby REMANDED to the RO for the following action:

1.  After obtaining an appropriate release from the veteran, the RO should obtain and associate with the record copies of any treatment records of the veteran in the possession of Stephen J. Vanek.  Dr. Vanek should also be afforded the opportunity to provide the medical and evidentiary basis for his prior statement submitted in support of the veterans claims for a liver condition, lipomas, and sebaceous cysts due to Agent Orange exposure.

2.  After any additional medical records are associated with the claims file pursuant to the above-requested development, the RO should schedule the veteran for examinations of the skin and liver to determine the nature and extent of any disorder found.  Any indicated laboratory tests or other special studies should be performed.  All clinical findings should be reported ion detail. The claims file, to include a complete copy of this REMAND, must be furnished to, and reviewed by, the examiner.

Based on his/her examination of the veteran, and review of the case, each examiner should clearly indicate the nature of disability present, and to express an opinion as to whether it is at least as likely as not that the veteran currently has lipomas, sebaceous cysts, and/or identifiable liver abnormalities due to exposure to Agent Orange during service.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed (to include, as necessary, citation to specific evidence of record) in a typewritten report.

3.  The RO should review the claims file to ensure full compliance with the terms of this REMAND.  If any requested action is not undertaken, or is taken in a deficient manner, immediate corrective action should be undertaken.

4.  After completion of the requested development, and after completion of any other development deemed warranted by the record, the RO should readjudicate the claims for service connection for a liver disorder, and for lipomas and sebaceous cysts, claimed as due to Agent Orange exposure, in light of all evidence of record and all pertinent legal authority.  The RO must provide adequate reasons and bases for its decision, citing to all governing legal authority and precedent, and addressing all issues and concerns that were noted in this REMAND.

5.  If any claim remains adverse to the veteran, he and his attorney must be furnished a supplemental statement of the case and given an opportunity to submit evidence and argument in response thereto, prior to the case being returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Boards intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

  
